PARKER, J., (Dissenting.) PARKER, J. — I dissent. A jury and a district judge saw the witnesses for the state and had opportunity to judge of their credibility. The defendant did not testify, nor was any evidence offered in his behalf. The fact of the taking of the animals by defendant, and the fact that the cow had another brand upon her, sufficiently distinct to have been seen by the companion of defendant, was sufficient to call for explanation by the defendant, and, in its absence, to warrant his conviction. Executive clemency is the remedy for the-defendant.